Citation Nr: 0413646	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-26 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Basic eligibility for nonservice-connected death pension 
benefits.


ATTORNEY FOR THE BOARD

L. Spear Ethridge, Counsel





INTRODUCTION

The appellant has brought this claim as the widow of a 
deceased individual who had recognized guerrilla service 
during World War II.  The service department has certified 
that the decedent had recognized guerilla service from 
January 1, 1943 to July 15, 1945, and Regular Philippine Army 
service in July 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines, 
that denied the above claims.


FINDINGS OF FACT

1.  The veteran died in January 1993.  According to the death 
certificate, his death was due to heart failure.  

2.  During his lifetime, the veteran was not service 
connected for any disability.

3.  Cardiovascular disease was not clinically evident in 
service or for many years thereafter and is not shown by any 
competent medical evidence to be related to the veteran's 
military service or any incident therein.  

4.  The service department has certified that the veteran had 
recognized guerrilla service and Regular Philippine Army 
service from January 1943 to July 1945.





CONCLUSIONS OF LAW

1.  A service-connected disability did not cause or 
contribute substantially or materially to cause the veteran's 
death.  38  U.S.C.A. §§ 1110, 1112, 1113, 1310, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2003).

2.  Basic eligibility to VA nonservice-connected death 
pension benefits has not been established.  38 U.S.C.A. 
§§ 107, 1521, 1541  (West 2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 
3.6, 3.40, 3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to assist and notify

Before assessing the merits of the appeal, the Board examines 
VA's duties under the Veterans Claims Assistance Act of 2000 
(VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002); see also 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2003).  

Concerning VA's duty to notify the appellant, in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), the Court of Appeals for 
Veterans Claims (Court) recently held that a VCAA notice 
letter consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.   The Court also held that a notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  

In this case, the appellant was provided notice in March and 
September 2003 letters from VA as to what information and 
evidence was needed to substantiate her claims, as well as 
what information and evidence must be submitted by her and 
what information and evidence would be obtained by VA.  The 
March 2003 notice was prior to a May 2003 rating decision.  
Therefore, because the required notice in this case was 
provided to the appellant prior to the initial AOJ 
adjudication denying the claims, the timing of the notice 
complies with the express requirements of the law as found by  
the Court in Pelegrini.  Even though the appellant was not 
specifically asked to provide all relevant evidence in her 
possession, any error in this regard is harmless, as she 
reported in October 2003 that she had no additional evidence 
to submit and had submitted all evidence she had pertaining 
to the appeal.

The VCAA also requires VA to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  Here, 
there is no indication of any relevant records that the RO 
failed to obtain.  The veteran's service medical records have 
been associated with the claims file, together with his death 
certificate.  The appellant submitted releases for VA to 
obtain medical records from Dr. Othello Guzman, but indicated 
that those records would be unavailable.  Indeed, VA in 1992 
wrote to Dr. Guzman in conjunction with a claim the veteran 
had, and Dr. Guzman did not respond to VA's request for 
treatment records at that time.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  In this case, a VA opinion is not indicated because 
there is no evidence of record tending to show that any 
disability that caused or contributed to the veteran's death 
was related to his military service.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. 
App. 370 (2002).

Accordingly, the requirements of the VCAA have been met to 
the extent possible, and there would be no possible benefit 
by delaying this case for further development.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).  


II.  Service connection for cause of death

The law provides dependency and indemnity compensation for a 
spouse of a veteran who dies from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002).  The death of a 
veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  38 C.F.R. § 3.312(a) (2003).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999). 

Service connection for cardiovascular disease may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).

The veteran's service records consist of processing 
affidavits executed on February 5, 1946, and are negative for 
any report of wound or illness incurred during service.  
There are no other service medical records for the deceased 
veteran. 

The death certificate shows that the veteran died in January 
1993.  The immediate cause of death was heart failure.  The 
veteran died at his residence.  It does not appear that an 
autopsy was performed.  Service connection was not in effect 
for any disabilities at the time of the veteran's death.  In 
May 1992, he stated that he incurred hypertension during 
service, but that he was not hospitalized for it during 
service.  Rather, he claimed that he was treated with local 
herbs and coconut oil in 1944.  The veteran further indicated 
that he was treated for hypertension by Dr. Guzman beginning 
in 1987.  As noted above, the RO attempted to obtain these 
records without success and the appellant has reported that 
these records cannot be found.

The appellant initiated this claim for service connection for 
the cause of the veteran's death in February 2003.  The only 
other relevant evidence of record includes her contentions 
and certification from the service department of the 
veteran's dates of service. 

Based on the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for the cause of the veteran's death.  The 
veteran's service medical records are negative for complaints 
or findings related to the heart.  There are no medical 
records in the veteran's file from the time of his discharge 
in 1945 until the time of his death in 1993.  There is no 
evidence that the condition causing the veteran's death had 
its onset during service or for many years thereafter, or 
that it was related to any in-service disease or injury.  
There is no competent evidence of record providing a nexus 
for the veteran's cause of death and service.  

The appellant in this case is not qualified to express an 
opinion regarding any medical causation of the veteran's 
heart failure which led to his death.  It is the province of 
trained health care professionals to enter conclusions which 
require medical expertise, such as opinions as to diagnosis 
and causation, and her lay opinion cannot be accepted as 
competent evidence to the extent that she purports to 
establish such medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).

Accordingly, the preponderance of the evidence is against the 
grant of service connection for cause of death, and there is 
no doubt to be resolved.  See Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).


III.  Nonservice-connected death pension benefits

The appellant's claim for nonservice-connected death benefits 
is without legal merit.  The surviving spouse of a veteran is 
entitled to receive VA improved nonservice-connected death 
pension benefits if the veteran had qualifying service under 
38 U.S.C.A. § 1521(j) (West 2002).  The term veteran means a 
person who served in the active military, naval, or air 
service, and who was discharged or released there from under 
conditions other than dishonorable.  See 38 U.S.C.A. § 101(2) 
(West 2002); see also 38 C.F.R. § 3.1(d) (2003).

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including organized guerilla forces under commanders 
appointed, designated, or subsequently recognized by the 
Commander in Chief, Southwest  Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military, naval, or air 
service for the purposes of any law of the United States 
conferring rights, privileges, or benefits upon any person by 
reason of the service of such person or the service of any 
other person in the Armed Forces, except benefits under 
contracts of National Service Life Insurance entered into 
before February 18, 1946; chapter 10 of title 37; and 
chapters 11 and 13 of this title.  See 38 U.S.C.A. § 107(a) 
(West 2002).

The veteran's served as a recognized guerilla from January 1, 
1943 to July 15, 1945, and had Regular Philippine Army 
service in July 1945.  Thus, under Section 107(a), the 
veteran shall not be deemed to have had active military, 
naval, or air service for purposes of Title 38, Section 1541.  
See 38 U.S.C.A. § 107(a).

Consequently, there is no legal basis on which the 
appellant's claim for nonservice-connected death pension 
benefits can be based.  The veteran did not have qualifying 
service under Section  1541.  As the law, and not the 
evidence, is dispositive, the appeal is denied due to the 
absence of legal merit.  See Sabonis,  6 Vet. App. at 430.  
The Board is bound by 38 U.S.C.A. § 107(a), and therefore has 
no choice but to deny the appellant's death pension claim.  
See 38 U.S.C.A. §§ 501(a), 7104(c) (West 2002); 38 C.F.R. 
§ 19.5 (2003).





ORDER

Service connection for the cause of the veteran's death is 
denied.

Basic eligibility for nonservice-connected VA death pension 
benefits is denied.



	                        
____________________________________________
	P. M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



